Title: To George Washington from Brigadier General Samuel Holden Parsons, 2 May 1779
From: Parsons, Samuel Holden
To: Washington, George



Dear General
Redding [Conn.] 2nd of May 1779

Your Letter of the 28th Ulo directed to the Commanding Officer here came safe to me about four o’Clock this Morning. according to your Excellency’s former Orders of the 23d I had given Orders to General Huntington’s Brigade (whose Tour of Duty it is mine having perform’d the last) to hold themselves in Readiness to march on the Shortest Notice and on receiving Inteligence of the Embarkation of some Regiments of the Enemy I had orderd them to march to Peekskill to reinforce General McDougal. on Receit of your last I was much at a Loss whither to countermand the March of this Brigade and order mine to Peekskill; but considering it will necessarily take up more Time before mine can march, all the Guards being supplied from my Brigade and Genl Huntington’s having been held collected for marching some Days: and no new Object appearing in which the Troops are to be employed And securing the Posts in the Highlands being an Object of Importance and which may require the most speedy arrival of Troops for their Support, I tho’t I could not better comply with the Spirit of your Excellency’s last Order than by continuing the Order I had given to the 2nd Brigade—But lest I should contravene your Excellency’s Intentions in the march of this Brigade I have orderd mine to hold themselves in Readiness to march on the Shortest Notice, and shall this Day call in all my out Guards that Nothing shall on our part be the occasion of any Delay in executing your Excellency’s Commands.
I must remind your Excellency that we are not supplied with Tents and Camp Utensils, nor have we receivd any Order for Arms and Accoutrements in which we are deficient. One of our Field Peices is Split which I have order’d to Springfield where I hope we shall be supplied with another. Our Horses are sent for, but not arriv’d; but I hope they will be in very soon. The Portmanteaus with which the Officers were to be furnishd are not come, nor can I find any are provided here that it will be difficult for them to contract their Baggage to so small a Compass as was expected.
The Enemy continue fortifying Laurel Hill, East of Fort Washington, and ’tis said when this is compleated they design to evacuate the Posts on this Side King’s Bridge; this has the Appearance of a defensive System in New York.
I have transmitted a Number of Commissions of Officers who have resignd and wish their Discharges at the several Dates minuted on the Back of the Commissions. the Report of the Court martial in the Case of Colonel Holdridge and of Serjt Gray I have before transmitted and would request your Excellencys Answer. I am with the highest Esteem & Regard yr Excellency’s Obedt Servt
Saml H. Parsons
